Title: II. James Madison’s Remarks on the Draft, 1 October 1803
From: Madison, James
To: Jefferson, Thomas


            
              
                1 Oct. 1803
              
            
            
              
                
                  ✓
                
                (0)
                 for “before” is suggested “without” The former seeming to imply that after the suspension, an assigmt. had been made.
              
              
                
                  ✓
                
                (1)
                after or for “friendly” insert “proper”
              
              
                
                
                omit “without difficulty or delay” There was perhaps somewhat of both, and it may become expedient to say so to Spain.
              
              
                
                (2.)
                “The enlightened mind of the first Consul of France saw in its true point of view the importance of an arrangement on this subject which might contribute most towards
                  perpetuating the peace & friendship, and promoting the interest of both nations; and the property & sovereignty of all Louisiana, (as it had been ceded to France by Spain,) was conveyed to the U. States by instruments bearing date on the 30th. day of April last. (These stipulations will be immediately laid before the
                  Senate, and if sanctioned by its concurrence, will, without delay be communicated to the House of Reps. for the exercise of its constitutional functions thereon.)”
              
              
                
                
                  Such a modification of the paragraph is meant to avoid the implication that the transfer made by France, was covered by the terms “territory adjacent to ours” which describe our proposition. It will also avoid, what the Theory of our constitution does not seem to admit, the influence of
                  deliberations & anticipations of the H. of Reps. on a Treaty depending in the Senate. It is not conceived that the course here suggested can produce much delay, since the tenor of the Treaty being sufficiently known, the mind of the House can be preparing itself for the requisite provisions. Delay would be more likely to arise from the novelty & doubtfulness of a communication in the first instance, of a Treaty negociated by the Executive, to both Houses for their
                  respective deliberations.
              
              
                
                  ✓
                
                (3).
                after “assure”—are proposed “in due season, and under 
              
              
                prudent arrangements, important aids to our Treasury, as well as,” an ample &c
              
              
                  Quere: if the two or three succeeding ¶s. be not more adapted to the separate & subsequent communication, if adopted as above suggested.
              
              
                
                  ✓
                
                (4).
                For the first sentence, may be substituted, “In the territory
              
              
                between the Mississippi & the Ohio, another valuable acquisition has been made by a treaty &c.” As it stands, it does not sufficiently distinguish the nature of the one acquisition from that of the other, and seems to imply that the acquisition from France was wholly on the other side of the Mississippi.
              
              
                
                  ✓
                
                
                May it not be as well to omit the detail of the stipulated 
              
              
                considerations, and particularly, that of the Roman Catholic Pastor. The jealousy of some may see in it a principle, not according with the exemption of Religion from Civil power &c. In the Indian Treaty it will be less noticed than in a Presidents Speech.
              
              
                
                
                “Tho’ not so indispensable since the acquisition of the other 
              
              
                bank” conveys an idea that an immediate settlement of the other bank is in view, & may thence strengthen objections in certain quarters, to the Treaty with France.
              
              
                
                  ✓
                
                
                With a tacit allusion to profit, “is yet well” may be struck 
              
              
                out and “may be the more worthy” inserted.
              
              
                
                
                The last sentence in this ¶ may be omitted, if the reason 
              
              
                applied to a former one be thought good.
              
              
                
                (5).
                “must also be expected” better perhaps “are also to be apprehended”
              
              
                
                
                 for “both”—“all” or “the” belligerent &c. Holland already makes more than two
              
              
                
                
                  After “cover of our flag” substitute for “vessels” not entitled to it, “infecting thereby with suspicion the property of the real American & committing us to the risk of war to redress wrongs not our own”;
              
              
                
                  
                
                
              
              
                
                  ✓
                
                
                 instead of “to expect from every nation,” which does not follow well the antecedent “endeavor” may be inserted “to exact”—“to draw,”—This member of the sentence may indeed be dispensed with, being comprehended in the ensuing member viz. “maintain the character of an independent one &c.”
              
              
                
                
                “Maintain” being repeated several times within a small compass—“pursue this course,” may be preferable.
              
              
                
                (6).
                For this conclusion, is offered for consideration, the following “for the possibility of failure in these reasonable expectations, it will rest with the wisdom Congress to consider how far and in what form, provision may properly be made, for suspensions of intercourse where it cannot be maintained on principles
                  of justice & self respect.” or 
              
              
                
                  ✓
                
                
                “and therewith prevented, the necessity of remedial provisions on the part of the U. States”
              
              
                
                (7).
                for “unconcerned in”—“and from”
              
            
            
          